                         Case 1:19-cv-10562 Document 4 Filed 11/14/19 Page 1 of 1



AO 45~u (Rev. 06/09) Appea~:~nce of Counsel


                                      UNITED STATES DISTRICT CURT
                                                                  for the
                                                  Southern District of New York



___._______Securities and_Exchange Co_m_ mission           ____     )
                               Pta;nrrff                            )
                                 v.                                 )       Case No.   19-cv-10562
                _—._          Jerry ~i        —   —    —            )
                              Defen~la»t


                                                  APPEARANCE OF COUNSEL


Ta:       The clerk of court and all parties of record

          I am admitted or oCherwise authorized to practice in this court, and I appear iiz this case as cowlsel for:

         _plamtiff_Securties and_Exchang_e_ Commission_______ _


Date:          11 /1.4/201.._9..                                                               ~~~~. U
                                                                                              A~rornei '.s' si,rzar:u-e


                                                                                               l.iora Sukhatme
                                                                                         PriiiterJ Warne afr~l trur iliunber

                                                                                   Securities and Exchange Commission
                                                                                        200 Vesey Street, Suite 400
                                                                                           New York, N.Y. 10281

                                                                                                     ,4tIcG ess


                                                                                          SukhatmeL~a SEC.Gov
                                                                                                 T-m<nl n~fdre.rs


                                                                                                212-336-0136
                                                                                               %'clef~~h~a~ie n~~mbc~~~


                                                                                                212-336-1348
                                                                                                   F:91'~nrn~ber
